EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Fitzgerald on August 12, 2022.
The application has been amended as follows: 
CLAIM 11:
In line 12, replace “switch;” with --switch based on a rate of change of the signal;--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Norling et al (2019/0386654) teaches a driver 202 for a power switch 208 as seen in Figure 5A wherein the signal at a desaturation pin DESAT is detected by two separate comparators (220, 224) during a conduction state to determine a wide range of overcurrent events (paragraphs 34-35).  However, Norling does not teach detecting whether the power switch is trending towards a SOA limit of the power switch based on a rate of change of the signal at the pin.
Wagoner et al (9,748,947) teaches that a desaturation condition through an IGBT can be determined by comparing the rate of change of the collector to emitter voltage with a threshold (col 5 lines 23-33).  However, Wagoner does not teach detecting whether the power switch is trending towards a SOA limit of the power switch based on a rate of change of the signal at the pin in addition to detecting whether the power switch is in desaturation.
Additionally relevant, Bachhuber (2020/0228109) teaches that a desaturation condition is detected a predetermined amount of time after detecting that a gate voltage of IGBT 201 is above a threshold (Figure 7).  Also, Norling et al (10,868,529) teaches that an overcurrent threshold for an IGBT 102 is adjusted based on feedback from a temperature sensor 106 (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836